           Case 8:18-cv-00891-PWG Document 85 Filed 03/11/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                          6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                       GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                        (301) 344-0670
                                                                                  (301) 344-3910 FAX




                                          March 11, 2019

RE: NAACP v. Bureau of the Census
    PWG-18-891

                                        LETTER ORDER
Dear Counsel:
         This letter order memorializes the March 6, 2019 conference call regarding the parties’
joint filing about discovery on Plaintiffs’ Enumeration Clause funding claim, ECF No. 72, as
follows:
        1. The Court approves the agreed-upon discovery, as well as the proposed schedule for it.
        2. The Court approves Plaintiff’s proposed discovery, to include three fact depositions of
           up to seven hours each, plus fifteen each of Rules 33, 34, and 36 requests. Plaintiffs
           should keep in mind the apex rule from commercial litigation in deciding whom to
           depose. The four-hour limit set in the Discovery Order for fact depositions does not
           apply.
        3. As for the Rule 30(b)(6) depositions, Plaintiffs and Defendants should confer regarding
           the number of topics to be covered in the designee deposition to ensure that they are
           not excessive or abusive. To assist them in this regard, the parties will comply with the
           pending proposed changes to Rule 30(b)(6), which require the parties to meet and
           confer regarding the topics, the number of topics, and the identity of deponents for Rule
           30(b)(6) depositions. If the parties are unable to reach agreement, they should submit
           a discovery dispute letter in accordance with the guidance previously issued by the
           Court, ECF No. 3.
        4. The parties should communicate about the document production requests to enable
           Defendants to meet the Rule 34 deadline or produce the documents on a mutually-
           agreeable rolling basis. Defendants are reminded that privilege has to be asserted with
           particularity and as to specific privileged material within a document, rather than entire
           document (unless the privilege applies to the entire content of the document). Counsel
           are referred to the Discovery Guidelines of this Court, D. Md. Loc. R. App’x A.
        5. The parties each will submit three or fewer pages citing up to the five strongest cases
           they intend to rely on (not contrary to Supreme Court or Fourth Circuit law) that support
           their position on the deliberative privilege by March 20, 2019.
        6. By March 20, 2019, the parties will submit to the Court a schedule that covers the
           agreed-upon discovery and the discovery approved on the call.
 Case 8:18-cv-00891-PWG Document 85 Filed 03/11/19 Page 2 of 2



7. Defendants will discuss their proposed jurisdictional discovery with Plaintiffs and
   submit a status report to the Court, indicating agreed-upon discovery, a schedule for it,
   and any discovery sought to which the parties do not agree.
Although informal, this is an Order of the Court and shall be docketed as such.

                                                     Sincerely,

                                                            /S/
                                                     Paul W. Grimm
                                                     United States District Judge




                                         2
